            Case 2:18-cr-00027-SJF Document 57 Filed 02/06/19 Page 1 of 7 PageID #: 144
                                                                                 FI LED
                                                                                                                           IN CLERK'S OFFICE
AO 245B (Rev. 11116)   Judgment in a Criminal Case                                                                  U.S. DISTRICT COURT E.D.N.Y.
                       Sheet I

                                                                                                                     *       FEB u6 20!9                 ¼-
                                         UNITED STATES DISTRICT COURT
                                                                                                                     LONG ISLAND OFFICE
                                       Eastern District of New York
                                                      )
              UNITED STATES OF AMERICA                )     JUDGMENT IN A CRIMINAL CASE
                         v.                           )
                                                      )
                   MATTHEW T. VOSS                          Case Number: CR-18-27-001
                                                                          )
                                                                          )       USM Number: 90362-053
                                                                          )
                                                                          )        BRIAN J. GRIFFIN, ESQ.
                                                                          )       Defendant's Attorney
THE DEFENDANT:
liZf pleaded guilty to count(s)      COUNT ONE (1) OF THE INFORMATION

□ pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
 18USC1349,1343,1344               CONSPIRACY TO COMMIT WIRE FRAUD AND BANK                                  3/31/2017                   ONE (1)

 18USC1956(h)                      FRAUD



       The defendant is sentenced as provided in pages 2 through         __
                                                                          7 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
                                                                  liZf are dismissed on the motion of the United States.
OCount(s)
               ------------ D                              is

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)'. change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment ar~fully paid. If ordered to pay restitution,
the defeni:lant must notify the court and United States attorney of material clianges in economtc circupistances.

                                                                          12/10/2~8
                                                                                    sition of Jud~ent


                                                                               s/ Sandra J. Feuerstein
                                                                        Si,tfue of Judge

                                                                                                  0
                                                                         SANDRA J. FEUERSTEIN, U.S.D.J.
                                                                        Name and Title of Judge


                                                                         2/6/2019
                                                                        Date
                Case 2:18-cr-00027-SJF Document 57 Filed 02/06/19 Page 2 of 7 PageID #: 145

AO 245B (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                    Judgment -          2_ of
                                                                                                                 Page _ _       7
 DEFENDANT: MATTHEW T. VOSS
 CASE NUMBER: CR-18-27-001

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
  TWENTY FOUR (24} MONTHS




     D The court makes the following recommendations to the Bureau of Prisons:




    D The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
           D at
                      --------- D                    a.m.     D p.m.      on
           D as notified by the United States Marshal.

    ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           00    before 2 p.m. on     3/13/2019
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                       to
a _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy ofthisjudgment.



                                                                                                UNITED STATES MARSHAL


                                                                         By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
            Case 2:18-cr-00027-SJF Document 57 Filed 02/06/19 Page 3 of 7 PageID #: 146

AO 2458 (Rev. l 1/16) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                      Judgment-Page __I_ of             7
DEFENDANT: MATTHEW T. VOSS
CASE NUMBER: CR-18-27-001
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:       TWO (2) YEARS



                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    D You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
S.    □ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check (fapplicable)
6.    D You must participate in an approved program for domestic violence. (check (fapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
           Case 2:18-cr-00027-SJF Document 57 Filed 02/06/19 Page 4 of 7 PageID #: 147

AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page    --~4__        of _ _ _7___
DEFENDANT: MATTHEW T. VOSS
CASE NUMBER: CR-18-27-001

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least l Odays before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan-to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
           Case 2:18-cr-00027-SJF Document 57 Filed 02/06/19 Page 5 of 7 PageID #: 148
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3C - Supervised Release
                                                                                           Judgment-Page   _5_   of   7
DEFENDANT: MATTHEWT. VOSS
CASE NUMBER: CR-18-27-001

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 Upon request, the defendant shall provide the U.S. Probation Department with full
 disclosure of his financial records, Including co-mingled income, expenses, assets and
 liabilities, to include yearly income tax returns. With the exception of the financial
 accounts reported and noted within the presentence report, the defendant is prohibited
 from maintaining and/or opening any additional individual and/or joint checking,
 savings, or other financial accounts, for either personal or business purposes, without
 the knowledge and approval of the U.S. Probation Department. The defendant shall
 cooperate with the Probation Officer in the investigation of his financial dealings and
 shall provide truthful monthly statements of his income and expenses. The defendant
 shall cooperate in the signing of any necessary authorization to release information
 forms permitting the U.S. Probation Department access to his financial information
 and records.

 - Comply with order of forfeiture, if Imposed.

 - The defendant will notify any current or potential future employer that affords the
 defendant authority to manage financial matters, or to oversee or assist In the
 management of financial affairs and/or investments, that he was convicted of Wire
 Fraud. Such notification is to be confirmed by the United States Probation
 Department, and the defendant is to assist the Probation Department in verifying the
 job description of any employment he secures while under supervision

 DEFENDANT SHALL NOT POSSESS A FIREARM OR DESTRUCTIVE DEVICE
           Case 2:18-cr-00027-SJF Document 57 Filed 02/06/19 Page 6 of 7 PageID #: 149

AO 2458 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment - Page   -=6- of            7
 DEFENDANT: MATTHEW T. VOSS
 CASE NUMBER: CR-18-27-001
                                               CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                   JVTA Assessment*                                             Restitution
TOTALS             $ 100.00                     $                                                              $ 3,488,615.42



 D The determination of restitution is deferred until - - - - • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned _pa~ent, unless specified otherwise in
     the priority: order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664{1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                       Restitution Ordered                         Priority or Percentage
  See attached order of restitution

  signed on 1/16/2019 and

  attached to this judgment




TOTALS                               $                                       $ _ _ _ _ _ _ _ _ __



D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the              D fine   D restitution.
      D    the interest requirement for the         D    fine    □   restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are reguired under Chapters        I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
              Case 2:18-cr-00027-SJF Document 57 Filed 02/06/19 Page 7 of 7 PageID #: 150
AO 24S8 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 -Schedule of Payments
                                                                                                          Judgment-Page    _7__      of        7
DEFENDANT: MATTHEW T. VOSS
CASE NUMBER: CR-18-27-001

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
 A    liZI    Lump sum payment of$ _1_0_0_.o_o____ due immediately, balance due

              D      not later than _ _ _ _ _ _ _ _ _ • or
              liZI   in accordance with □ c. D D,   D E. or                 liZI F below; or
 B    D       Payment to begin immediately (may be combined with          DC,         D D, or      D F below); or

C     D      Payment in equal _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
             _ _ _ _ (e.g., months or years). to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D       Payment in equal    _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
             _ _ _ _ (e.g., months or years). to commence  _ _ _ _ (e.g.• 30 or 60 days) after release from imprisonment to a
             term of supervision; or
 E    D       Payment during the tenn of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     liZI    Special instructions regarding the payment of criminal monetary penalties:
               Restitution imposed in the amount of $3,488,615.42 as set forth in the Order of Restitution signed on 1/16/2019
               and attached to this judgment.



Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal mone!BIY penalties is due during
the period of imprisonment. All criminal mone~ penalties, eKcept those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program. are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



Ill Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
       18cr28 USA-v- Edward J. Sypher, Jr., as set forth in the Order of Restitution signed on 1/16/2019 and attached to this
       judgment.


D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

!ti   The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture attached to this Judgment.

Payments shall be applied in the following_order: (I) assessment, (2) restitution principall (3) restitution interest1 ( 4) fine principal, (5) fine
interest, (6) commumty restitution, (7) NT A assessment, (8) penalties, and (9) costs, me uding cost of prosecution and court costs.
